Name: Commission Regulation (EC) NoÃ 285/2006 of 16 February 2006 providing for the rejection of applications for export licences in the cereal sector in relation to products of CN code 11010015
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 17.2.2006 EN Official Journal of the European Union L 47/45 COMMISSION REGULATION (EC) No 285/2006 of 16 February 2006 providing for the rejection of applications for export licences in the cereal sector in relation to products of CN code 1101 00 15 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 1342/2003 of 27 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (2), and in particular Article 8(1) thereof, Whereas: The quantity covered by applications for advance fixing of refunds on CN code 1101 00 15 products is of great importance and could give rise to speculation. It has therefore been decided to reject all applications for export licences of such products made on 14, 15 and 16 February 2006, HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 8(1) of Regulation (EC) No 1342/2003, applications for export licences with advance fixing of refunds for products falling within CN code 1101 00 15 made on 14, 15 and 16 February 2006 shall be rejected. Article 2 This Regulation shall enter into force on 17 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 1092/2004 (OJ L 209, 11.6.2004, p. 9).